 


110 HR 1480 IH: To impose a 2-year moratorium on implementation of a proposed rule relating to the Federal-State financial partnerships under Medicaid and the State Children’s Health Insurance Program.
U.S. House of Representatives
2007-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1480 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2007 
Mr. Klein of Florida (for himself and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To impose a 2-year moratorium on implementation of a proposed rule relating to the Federal-State financial partnerships under Medicaid and the State Children’s Health Insurance Program. 
 
 
1.Moratorium on implementation of proposed rule relating to the Federal-State financial partnerships under Medicaid and SCHIP 
(a)FindingsCongress makes the following findings: 
(1)The proposed rule published on January 18, 2007, on pages 2236 through 2258 of volume 72, Federal Register (relating to parts 433, 447, and 457 of title 42, Code of Federal Regulations) would significantly change the Federal-State financial partnership under the Medicaid and the State Children's Health Insurance Programs by— 
(A)imposing a cost limit on payments made under such programs to governmentally-operated providers; 
(B)limiting the permissible sources of the non-Federal shares required under such programs and the types of entities permitted to contribute to such shares; and 
(C)imposing new requirements on participating providers under such programs. 
(2)More time is needed to determine the how the proposed rule would impact States, particularly with respect to those States with Medicaid or State Children's Health Insurance Programs that are operating under financing arrangements that have been approved by the Secretary of Health and Human Services through the waiver process established under section 1115 of the Social Security Act and have been properly following the intent and purpose for which such funding arrangements were established. 
(3)Permitting the proposed rule to take effect without allowing sufficient time for further study of the effect of the implementation of the rule could have a negative impact for States, particularly States with Medicaid or State Children's Health Insurance Programs operating under financing arrangements that would be affected by such rule and that have been approved by the Secretary of Health and Human Services through the section 1115 waiver process. 
(b)Moratorium on implementationNotwithstanding any other provision of law, the proposed rule published on January 18, 2007, on pages 2236 through 2258 of volume 72, Federal Register (relating to parts 433, 447, and 457 of title 42, Code of Federal Regulations), shall not take effect before September 1, 2009. 
 
